 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    JOHN ROSKY,                                        Case No. 3:19-cv-00130-HDM-CBC
12                       Petitioner,                     ORDER
13            v.
14    RENEE BAKER, et al.,
15                       Respondents.
16

17          The court ordered petitioner to file an amended petition on the court's form for a habeas

18   corpus petition under 28 U.S.C. § 2254. The court also ordered petitioner to show cause why the

19   court should not dismiss the petition as an unauthorized successive petition under 28 U.S.C.

20   § 2244(b) and as an untimely petition under 28 U.S.C. § 2244(d). ECF No. 3. Petitioner has filed

21   a motion to reconsider (ECF No. 6), respondents have filed an opposition (ECF No. 7), and

22   petitioner has filed a reply (ECF No. 8).

23          The court noted that petitioner must proceed under 28 U.S.C. § 2254 because he is in

24   custody pursuant to a judgment of conviction of a state court, regardless of whether he is

25   challenging the validity of the judgment of conviction. Petitioner contests that. Respondents

26   have quoted a decision of the court of appeals that clarifies the issue:

27          As the Eleventh Circuit has explained, "Section 2254 presumes that federal courts
            already have the authority to issue the writ of habeas corpus to a state prisoner. . . .
28          [I]t is not itself a grant of habeas authority, let alone a discrete and independent
                                                          1
 1          source of post-conviction relief." Medberry v. Crosby, 351 F.3d 1049, 1059-60
            (11th Cir.2003); see also id. at 1056-58 (explaining the evolution of § 2254).
 2          Instead, it is § 2241 that provides generally for the granting of writs of habeas
            corpus by federal courts, implementing "the general grant of habeas authority
 3          provided by the Constitution." White v. Lambert, 370 F.3d 1002, 1006 (9th Cir.),
            cert. denied, 543 U.S. 991, 125 S. Ct. 503, 160 L.Ed.2d 379 (2004). In turn,
 4          § 2254(d), like other subsections of § 2254, implements and limits the authority
            granted in § 2241 for "a person in custody pursuant to the judgment of a State
 5          court." § 2254(a). See White, 370 F.3d at 1008 ("[Section] 2254 is properly seen
            as a limitation on the general grant of habeas authority in § 2241."); see also Felker
 6          v. Turpin, 518 U.S. 651, 662, 116 S. Ct. 2333, 135 L.Ed.2d 827 (1996) ("Our
            authority to grant habeas relief to state prisoners is limited by § 2254. . . ."). Just
 7          as, for example, § 2254(b) restricts our underlying § 2241 and constitutional
            authority by creating an exhaustion requirement, § 2254(d) establishes certain
 8          kinds of state court error as a predicate to habeas relief "with respect to any claim
            that was adjudicated on the merits in State court."
 9

10   Frantz v. Hazey, 533 F.3d 724, 735-36 (9th Cir. 2008) (en banc). Petitioner is correct that 28

11   U.S.C. § 2241 is the general grant of authority to issue a writ of habeas corpus, and that 28 U.S.C.

12   § 2254 itself is not a grant of authority to issue a writ of habeas corpus. However, that changes

13   nothing for petitioner. Section 2254 implements and limits § 2241's grant of authority for a

14   person who is in custody under a state-court judgment of conviction, which petitioner is. One

15   limitation is the restriction on second or successive petitions under 28 U.S.C. § 2244(b). Another

16   limitation is the one-year period of limitation under 28 U.S.C. § 2244(d).

17          For petitioner, there is no petition under § 2241 that is free from the implementation and

18   limitations of § 2254, including the restrictions against second or successive petitions and the

19   one-year period of limitation. Because § 2254 applies to petitioner, he must file a petition on the

20   court's form prescribed by Local Rule LSR 3-1 and Rule 2(d) of the Rules Governing Section

21   2254 Cases in the United States District Courts. Also, because § 2254 applies to petitioner, he

22   must show cause why the court should not dismiss this action as an unauthorized second or

23   successive petition under 28 U.S.C. § 2244(b), and he must show cause why the court should not

24   dismiss this action as untimely under 28 U.S.C. § 2244(d).

25          IT THEREFORE IS ORDERED that petitioner's motion to reconsider (ECF No. 6) is

26   DENIED.

27   ///

28   ///
                                                       2
 1          IT FURTHER IS ORDERED that petitioner will have twenty-eight (28) days from the

 2   date of entry of this order to comply with all the requirements of the court's order of June 25,

 3   2019 (ECF No. 3). Failure to comply will result in the dismissal of this action.

 4          DATED: August 7, 2019
 5                                                                 ______________________________
                                                                   HOWARD D. MCKIBBEN
 6                                                                 United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
